UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6232


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAARL JOSEPH RICHARD, a/k/a Noel H. Richard, a/k/a Richard
Earl, a/k/a Richard Narrl,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00992-PMD-1)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Naarl Joseph Richard, Appellant Pro Se.      Nathan S. Williams,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Naarl     Joseph   Richard      appeals    the   district    court’s    order

denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion.                       We

have     reviewed     the     record     and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Richard, No. 2:09-cr-00992-PMD-1 (D.S.C.

Jan. 29, 2016).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court     and   argument     would    not   aid   the   decisional

process.

                                                                            AFFIRMED




                                          2